Order entered September 3, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00706-CV

                          TRANG PHAN, Appellant

                                       V.

                       SARIKA THARAKAN, Appellee

               On Appeal from the County Court at Law No. 4
                           Collin County, Texas
                   Trial Court Cause No. 004-01861-2020

                                    ORDER

      Before the Court is appellant’s September 1, 2021 motion to extend the time

to file the clerk’s and reporter’s records which are currently due September 17.

We GRANT the motion and extend the time to Monday, October 18, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE